Earl Warren: Mr. Carriger, you may continue.
John S. Carriger: Mr. Chief Justice and Members of the Court. Mr. Chief Justice was asking at the noon recess, as to why this matter would not be determined by the arbitrators rather than being submitted through the court procedure. And we believe that under Section 301 of the Labor Management Act, that -- and Congress had in mind that the courts, they're not the arbitrators based on contracts. And that the courts determined the arbitrability. Now, I don't have the say in his reply brief has --
Earl Warren: But the arbitrability isn't in question in these cases, it -- it's a -- I thought it was -- isn't it conceded in this case that -- that, if there were substance to this particular claim, that it would be arbitrable, because it does affect conditions, isn't so --
John S. Carriger: Yes.
Earl Warren: -- working conditions (Voice Overlap) --
John S. Carriger: For the determining whether or not arbitration is to be ordered by the court.
Earl Warren: Yes. But the Court just held that it was frivolous and therefore -- therefore, it shouldn't go before an arbitrator.
John S. Carriger: That was -- I like the work baseless, that although in phrase, they've copied --
Earl Warren: Well --
John S. Carriger: -- the Court has used these -- the combination of terms that has been used in other courts and decisions. But here what both Judge Darr, the district judge, and the Court of Appeals held in substance was that there was no evidence on which the arbitrators -- in other words, it was nothing for the arbitrators to arbitrate. That it was so baseless and so clearly so. And that in this case, where the burden was on the complainant to show some basis, some grounds for arbitration and where the complainant had failed to do so, although calling for the court to use the summary judgment procedure. And yet then, simply bringing in a statement from a doctor, Dr. Kinsey, this man was able to go back to a job without injury to himself or others. Now, as the Court of Appeals said, “That is not evidence, when you have in the record there on the summary judgment procedure.” The statements of that same doctor may just, a week or -- or two weeks before, that this man is permanently disabled. I'd like to read to the Court, very briefly, that statement from Dr. Kinsey, which appears in the record at page 54 and 55. And this was is August of 1957. “I believe his disability was 55% or 60% before surgery. They -- the back operation moved a disc. And I believe, it is approximately 25% of the present time. I also believe that his partial permanent disability will remain at about 25%. And it was on 25% that on September 9th, he received this and claimed this award for disability.” Then a week later, he comes back and applies under the provision for reinstatement as employee and is turned down. He does not avail himself. He knows that he could not get back in on any protest. They -- does not avail himself for the three day requirement, of filing a written protest. He accepts that discharge. Then trying to do indirectly, it please the Court, what he could not do directly, we submit, he -- through the union, undertakes to be reemployed under the seniorioy provisions. Now, both under the seniority provision and under this matter which management in this plant had and the union agreed to it, sold a necessity for them. This type of operations, a small plant with wax and the various types of chemicals and liquids about a department where a man had to be men and had do to the work and had to be able and efficient. In both of those requirements, the contract provided and recognized that ability to do the work, able-bodiedness and equal efficiency must be considered. Now, the provision in the seniority definitely -- and provision of the contract definitely recognizes that the man seeking to be reemployed and that's what this was and that's the word, reemployment in that seniority provision contract, that he must have efficiency and ability equal to others. Now, we submit, if the Court please, that it was definitely shown before the trial court and never has any claim been made by this man, nothing in the complaint. The complainant, the plaintiff, and the court below knew this contention. They agreed that Dr. Shelton might examine him after this matter of grievance had been claimed and they've attempted an arbitration arrangement. They agree that he might go back to Dr. Shelton. And if the Court please, what does Dr. Shelton say in his report there? On November 14th, Dr. Shelton -- of 1957, Dr. Shelton had been ill in the meantime. There was delay of getting his examination, “I see no reason to change my opinion as stated on the examination of August the 28th, 1957.” And then skipping down, “At that time, I estimated his permanent partial disability to be 25%, for the body as a whole, for his particular type of work, I see no change in the physical findings, so I no see reason to change my opinion as expressed on that examination. It is my opinion that he should not be placed at work requiring heavy lifting or prolonged stooping or bending”. And the whole evidence and his -- the whole evidence before the Court in the preceding, was that in this department, where he sought to be reemployed. A man could not do the work without getting into awkward positions and stoop and bend. And Dr. Kinsey on whom he relied in obtaining the disability award and who later examined him and found that he -- in his opinion, although he had been 50 or more percent disabled before the operation. In he's opinion, this man was never to be more than 25% and that is never for more than 75% able and efficient as compared with the ordinary able-bodied man. This department needed, this plant did have a place for disabled men. And that was shown in the record by the plant manager. We submit, if the Court please, that on all of that record, the Court could only say, if this man's claim under these circumstances, was baseless. That he did not have something that the time with the arbitrators, the time the parties should be determined by arbitration.
Earl Warren: Well, wouldn't the question as to whether there was any work that he was fitted for, be a question for the arbitrator?
John S. Carriger: The Court please, and I'm somewhat at lost to know how we can -- can meet the requirements of the summary judgment provisions rules. The -- the plaintiff -- the complainant, nowhere claimed that he was able to do the work.As to these defenses were made and his affidavits went in -- in compliance for the summary judgment procedure, he did not attempt to amend his complaint. He did not come in by any affidavit that he was. And although the attorney who had represented the insurance carrier on workman's compensation matter, wrote to him and to his attorneys and said, “If there's been a change, we need to know about it”. Why was it that you -- that you claimed and obtained there an award on a basis to 25% and now, claimed that you're able to do the work in that department, that you're not disabled? He did not answer it, his attorneys did not answer it. And that, again, is shown in the record. Now, if the Court please, we submit that under the provisions that the union, the complainant sought to the -- invoked when the asked for a summary judgment and then the defendant asked for summary judgment. That that placed before the trial court, the obligation to treat it on the record as it was. And had this man conscientiously believed that he could do the work, that he was not disabled, that he was of equal efficiency and ability to the other men and hold on to do that type of work, he could've amended his complaint. He never in his complaint said he was able. He never came in himself and said he was able. He never brought in Dr. Kinsey to show why Dr. Kinsey a few -- a short time before he had said he was permanently disabled and why, if he could, and he couldn't. It stands for reason that they could've produced that evidence, that they would have done so. Then, if Court please, we submit that under the -- in decisions and under Professor Cox's statement. And there our adversary has mentioned Professor Cox in a number of places in that brief and -- and actually this brief is found was against or in connection with three cases. I'm only familiar with this one. I can only speak in connection with this one case. But as we have shown in our brief and reply quoting also from Professor Cox, who has been relied on extensively by our adversary, in the same article in 1959 in the Harvard Law Review, reflections on labor arbitration. “Arbitration should be ordered in an action under Section 301. Whenever that claim might be fairly be said to fall within the scope of the collective bargaining agreement. If the latter contention be made, but appears patiently frivolous, arbitration should be denied.” Now, our adversary in the reply brief filed, Mr. Feller says, that he agrees that arbitration of these matters should be only at the order of the court. That the court determines arbitrability. He says we have not indicated how arbitrability would be determined by the court. Now, we submit if Court please, that determination of arbitrability and this is the word -- wording in Judge (Inaudible) in the (Inaudible) case cited in our brief, 251 F.2nd. Determination of arbitrability only requires that the moving party could evidence which tends to establish his claim. We submit that -- if the Court please, that in this case, the complainant, the moving party did not establish any evidence. Did not introduce any evidence, either in his pleadings, did not even make the claim in the complaint. But simply said, here is something it must be arbitrated and as the court passes on for arbitration. Now, we submit, if the Court please, that question here is we believe, boiled down to this. Is the District Court powerless to hold an alleged grievance, not arbitrable, where the complaining union moves for a summary judgment, but fails to make any showing of a real arbitrable issue. And we feel that the Court does have the right and that the trial court and the Court of Appeals, both, although they reached the conclusion by different channels. Both found that in this case, the plaintiff had not carried out that minimum requirement. I'm showing that there were some basis, some grounds on which arbitration -- for which arbitration should be awarded.
Earl Warren: Thank you. Mr. Feller.
David E. Feller: I think I can just to add one word. I think the issue is now been posed very clearly by Mr. Carriger. The issue is whether the plaintiffs who comes in and ask that the court enforce the agreement to arbitrator, has to introduce evidence in the court dealing not with the promise to arbitrate, but with the substantive provision which he wants determined in arbitration. Has to make a kind of prima facie case, as it were which in (Inaudible) the Second Circuit did indicate citing some admiralty arbitrations. The case whose name always remembers (Inaudible) because his name, that's citing a whole bunch of commercial arbitration precedents saying you have to go in and show some evidence of your claim on the merits. And we think plainly that that's wrong, let's cut their hammer. We think that's wrong. The Court is enforcing the agreement to arbitrate not the seniority provision, not the discharge provisions. We have to bring in and show that there is an agreement to arbitrate and that the agreement hasn't been complied with, that we did show and that's all I think we are required to show. Thank (Voice Overlap) --
Earl Warren: Thank you.